In an action, inter alia, to compel specific performance of a contract for the sale of a cooperative apartment, the defendants John Sealy and Janet Sealy appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ambrosio, J.), dated September 23, 2002, as granted that branch of the plaintiffs motion which was for summary judgment on her cause of action for specific performance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff demonstrated that she was ready, willing, and able to perform under the contract (see Sorkin v Lehrer, 114 AD2d 950 [1985]), and established her prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the appellants failed to raise a triable issue of fact (see Sanchez v Sanchez, 150 AD2d 439 [1989]). Thus, the Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment on her cause of action for specific performance. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.